      Case 2:19-cr-00219-EEF-JCW Document 126 Filed 02/21/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                         *           CRIMINAL NO. 19-219

                     v.                           *           SECTION: “L”

 DESHONTAE YOUNG                                  *

                                          *       *       *

        GOVERNMENT=S MOTION AND INCORPORATED MEMORANDUM
       PURSUANT TO SECTION 3E1.1(b) OF THE SENTENCING GUIDELINES

       NOW INTO COURT comes the United States of America, appearing herein by and

through the undersigned Assistant United States Attorney, who respectfully submits the following:

       On April 30, 2003, United States Sentencing Guideline Section 3E1.1(b), Acceptance of

Responsibility, was amended pursuant to the PROTECT Act. This change requires the government

to file a motion in order for a defendant to receive an additional one point reduction for acceptance

of responsibility.

       In the present case, the government submits that the defendant has assisted in the

investigation and prosecution of her own misconduct by timely notifying authorities of her

intention to enter a plea of guilty, thereby, allowing the government to avoid preparing for trial

and permitting the government and Court to allocate their resources efficiently. Accordingly, the

defendant is entitled to the one additional point decrease in her offense level of her sentencing

guidelines for a total of a three point decrease for acceptance of responsibility.
      Case 2:19-cr-00219-EEF-JCW Document 126 Filed 02/21/20 Page 2 of 2



       WHEREFORE for the aforementioned reasons the government respectfully request that

this motion be granted.

                                             Respectfully submitted,

                                             PETER G. STRASSER
                                             UNITED STATES ATTORNEY


                                             /s/ Brian M. Klebba
                                             BRIAN M. KLEBBA
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office (E.D. La.)
                                             650 Poydras Street, Suite 1600
                                             New Orleans, Louisiana 70130
                                             Telephone: (504) 680-30079
                                             E-Mail: brian.klebba@usdoj.gov




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to defense
counsel of record.

                                             /s/ Brian M. Klebba
                                             BRIAN M. KLEBBA
                                             Assistant United States Attorney




                                                2
